Case 3:18-cv-01535-GCS Document 98 Filed 04/22/21 Page 1 of 12 Page ID #482




                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

    GILBERTO DELEON BALDERAS,                         )
                                                      )
                           Plaintiff,                 )
                                                      )
    vs.                                               )           Case No. 3:18-cv-01535-GCS
                                                      )
    PHILLIP MCLAURIN,                                 )
                                                      )
                           Defendant.                 )


                                 MEMORANDUM & ORDER

SISON, Magistrate Judge:

                            I.       INTRODUCTION AND BACKGROUND

          Plaintiff Gilberto Deleon Balderas alleges that, while he was incarcerated in the St.

Clair County Jail, Defendants Hale and McLaurin were deliberately indifferent in

violation of the Eighth and/or Fourteenth Amendment regarding Balderas’s

medication/medical needs and that Defendant Hale was deliberately indifferent to

Balderas’s diabetes by refusing to provide him with adequate afternoon snacks and fresh

fruit.1 On November 19, 2019, the Court held a hearing on Hale’s motion for summary

judgment regarding the exhaustion of administrative remedies. (Doc. 61).2 The Court

issued a Report and Recommendation (“the Report”) recommending that District Court


1       On August 24, 2018, pursuant to George v. Smith, 507 F.3d 605 (7th Cir. 2007), the claims in this case
were severed from the claims in Balderas v. Larson, 3:18-cv-1368-JPG. (Doc. 8). A claim against Dr. Larson
for deliberate indifference to a broken knee and dislocated shoulder/collarbone remained and a claim
against Hale for deliberate indifference to confirm Balderas’s sunglass prescription to treat photosensitivity
was dismissed without prejudice in 3:18-cv-01368-JPG.

2      McLaurin did not file a motion for summary judgment for failure to exhaust administrative
remedies.

                                                Page 1 of 12
Case 3:18-cv-01535-GCS Document 98 Filed 04/22/21 Page 2 of 12 Page ID #483




Judge J. Phil Gilbert grant the motion for summary judgment and dismiss Hale without

prejudice from the lawsuit for failure to exhaust administrative remedies. (Doc. 63). In

rendering the decision, the undersigned specifically found:

      Based on the record, the undersigned finds that Balderas did not properly file
      a grievance, as required by the jail’s procedures. The Court also finds that
      Balderas was not prevented by some affirmative misconduct from pursuing
      the grievance process. Plaintiff’s testimony was difficult to follow and
      confusing, lapsing into rambling monologues unrelated to the matters at hand.
      Beyond that, the undersigned did not find Balderas’s testimony to be credible.
      The evidence shows that Balderas filed six Captain’s requests and received
      prompt responses to all six captain’s requests. St. Clair County Jail records do
      not contain any grievances regarding these six Captain’s requests, nor do they
      contain any grievances on other matters. Balderas’s testimony was not
      sufficiently credible to show that jail officials affirmatively interfered with his
      grievance access.

      Despite testifying that he understood the grievance process and that he had a
      copy of the jail’s procedures, there are no records to suggest that he submitted
      any relevant grievances to the St. Clair County Jail. Instead, it appears that
      Balderas did not follow through with the grievance procedure. Upon receipt
      of the responses to his captain’s requests, the record and the testimony by
      Balderas lead the undersigned to conclude that Plaintiff stopped pursuing the
      grievance process at that point. As a result, he did not fully exhaust his
      administrative remedies prior to filing suit, and there is insufficient, credible
      evidence that the grievance process was unavailable to him at St. Clair County
      Jail.

(Doc. 63, p. 7, 8).3

        On December 6, 2019, with the final consent from the parties, the case was assigned

to the undersigned to conduct all further proceedings. (Doc. 67). Thereafter, the

undersigned adopted the Report given that no objections had been filed. Accordingly, on



3       The Court issued very similar findings in 3:18-cv-1368-JPG. See Balderas v. Larson, 3:18-cv-01368-
JPG; Doc. 60, p. 7. On December 19, 2019, Judge Gilbert adopted the Report and Recommendation and
dismissed without prejudice Balderas’s claims for failure to exhaust administrative remedies. Id. at Doc. 64.
The case was closed, and Judgment was entered. Id. at Doc. 65.

                                                Page 2 of 12
Case 3:18-cv-01535-GCS Document 98 Filed 04/22/21 Page 3 of 12 Page ID #484




December 13, 2019, the Court granted the motion for summary judgment and dismissed

without prejudice the claims against Hale for failure to exhaust administrative remedies.

(Doc. 70).4

        Pending before the Court is Defendant McLaurin’s November 19, 2020 motion for

summary judgment. (Doc. 80).5 Defendant McLaurin argues that he is entitled to

summary judgment as the record belies any claim that he was deliberately indifferent or

objectively unreasonable to Balderas’s serious medical issues. Between December 15,

2020 and March 10, 2021, the Court, on three separate occasions, allowed Balderas

additional time to respond to the motion for summary judgment. See (Doc. 83, 88, 90).

Balderas filed two responses to the motion: one dated March 15, 2021 (Doc. 92) and one

dated March 26, 2021 (Doc. 96), to which Defendant McLaurin filed a reply. (Doc. 97). As

the motion for summary judgment is ripe, the Court turns to address the merits of the

motion.




4        On June 2, 2020, Balderas again filed suit against Hale and McLaurin alleging similar claims as the
claims in this case. See Balderas v. Hale, 3:20-cv-00516-RJD, Doc. 1. On August 14, 2020, Senior District Judge
J. Phil Gilbert dismissed with prejudice Balderas’s claim against McLaurin for mishandling grievances and
allowed claims to proceed against Nurse Hale for serving him rotten food, for withholding his prescription
medications, and for retaliation for filing grievances about the rotten food and the withholding of
prescription medications. Id. at Doc. 17. On March 15, 2021, Magistrate Judge Reona J. Daly dismissed with
prejudice Balderas’s claims against Hale as timed barred, and Judgment was entered reflecting the same.
(Doc. 33, 34).

5        Pursuant to Federal Rule of Civil Procedure 56, Timms v. Frank, 953 F.2d 281 (7th Cir. 1992) and
Lewis v. Faulkner, 689 F.2d 100 (7th Cir. 1982), Defendant McLaurin filed a notice informing Balderas of the
consequences of failing to respond to the motion for summary judgment. (Doc. 81).

                                                 Page 3 of 12
Case 3:18-cv-01535-GCS Document 98 Filed 04/22/21 Page 4 of 12 Page ID #485




                                        II.     FACTS

       The following facts are taken from the record and presented in the light most

favorable to Balderas, the non-moving party, and all reasonable inferences are drawn in

his favor. See Ricci v. DeStefano, 557 U.S. 557, 586 (2009).

       At the time of the events alleged in the complaint, Defendant McLaurin was the

Superintendent at the St. Clair County Jail (“jail”). Balderas was booked in jail on March

8, 2017 and released on August 11, 2017.

       During Balderas’s time in the jail, he submitted six Captain’s requests as part of

the grievance procedure at the jail, and Balderas received responses to these Captain’s

requests.

       Balderas met with Defendant McLaurin on two occasions. Balderas believes that

these meetings were arranged because of the Captain’s requests he submitted.

       After complaining about Hale not providing food for his diabetic condition,

Balderas, Hale and Defendant McLaurin met on June 5, 2017. During this meeting,

Defendant McLaurin ordered Hale to provide Balderas with fresh fruit along with a

diabetic food tray. At this time, Balderas felt that Defendant McLaurin was on his side.

He also felt that Hale acted unprofessionally and was angry about Defendant McLaurin

ordering her to provide him with fresh fruit and a diabetic food tray. Thereafter, Balderas

received concentrated fruit.

       Balderas alleges that Hale took away his heartburn pills because she was upset

that Defendant McLaurin had ordered her to give Balderas fresh fruit. Hale also denied

Balderas his pain medications for a couple of weeks after the June 5, 2017 meeting.

                                          Page 4 of 12
Case 3:18-cv-01535-GCS Document 98 Filed 04/22/21 Page 5 of 12 Page ID #486




       On July 17, 2017, Balderas met with Hale, Defendant McLaurin and a Captain Doe

for medical issues. Balderas did not ask for Hale to attend the meeting, and he asked

McLaurin why Hale was at the meeting. Defendant McLaurin responded that this is

about the nurse, this is about medical, so that is why she is here. Balderas brought a

manilla folder containing the things he wanted to discuss. Balderas felt that Defendant

McLaurin turned against him at this meeting. Balderas testified that Defendant McLaurin

yelled at him near the end of the meeting when Balderas complained about not being

allowed to have his sunglasses.

       Balderas did not meet or see Defendant McLaurin after the July 17, 2017 meeting.

Balderas testified that Defendant McLaurin did not threaten him.

       The Medical Progress Notes from Balderas’s medical records reflect that Balderas

had 27 visits during his time at the jail.

       Balderas believes that he was visited by Hale on only 3 or 4 occasions. Further,

Balderas testified that he directly complained to Hale on one occasion about receiving an

extra pill and about a p.m. snack. Balderas also stated that because Hale was “smart” he

did not complain to her again.

       Balderas recalls interacting with one nurse at least 20 to 30 times. He was also seen

by another nurse about 20 to 30 times starting in June 2017. Balderas complained to one

of the nurses about Hale 3 or 4 times until the nurse told him that Hale was the boss. As

a result, Balderas stopped complaining about Hale to the nurse.

       The Physician Order Forms from Balderas’s medical records reveal 15 visits or

orders from doctors. Balderas recalls being seen by doctors about 7 or 8 times during his

                                             Page 5 of 12
Case 3:18-cv-01535-GCS Document 98 Filed 04/22/21 Page 6 of 12 Page ID #487




time at the jail. Balderas recalls that he complained to Dr. Larson about Hale’s treatment

towards him. Dr. Larson responded it was out of his hands.

                                 III.   LEGAL STANDARDS

A.       Summary Judgment Standard

         Federal Rule of Civil Procedure 56 governs motions for summary judgment.

Summary judgment is appropriate if the movant shows that there is no genuine dispute

as to any material fact and that the movant is entitled to judgment as a matter of law. See

Archdiocese of Milwaukee v. Doe, 743 F.3d 1101, 1105 (7th Cir. 2014)(citing FED. R. CIV.

PROC. 56(a)). Accord Anderson v. Donahoe, 699 F.3d 989, 994 (7th Cir. 2012). A genuine

issue of material fact remains “if the evidence is such that a reasonable jury could return

a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

Accord Bunn v. Khoury Enterpr., Inc., 753 F.3d 676, 681-682 (7th Cir. 2014).

         In assessing a summary judgment motion, the district court views the facts in the

light most favorable to, and draws all reasonable inferences in favor of, the non-moving

party. See Anderson, 699 F.3d at 994; Delapaz v. Richardson, 634 F.3d 895, 899 (7th Cir. 2011).

As the Seventh Circuit has explained, and as required by Rule 56(a), “we set forth the

facts by examining the evidence in the light reasonably most favorable to the non-moving

party, giving [him] the benefit of reasonable, favorable inferences and resolving conflicts

in the evidence in [his] favor.” Spaine v. Cmty. Contacts, Inc., 756 F.3d 542, 544 (7th Cir.

2014).




                                          Page 6 of 12
Case 3:18-cv-01535-GCS Document 98 Filed 04/22/21 Page 7 of 12 Page ID #488




B.     Medical Care Claim under Eighth and Fourteenth Amendments

       The Eighth Amendment prohibits cruel and unusual punishments, and the

deliberate indifference to the “serious medical needs of a prisoner constitutes the

unnecessary and wanton infliction of pain forbidden by the Constitution.” Rodriguez v.

Plymouth Ambulance Serv., 577 F.3d 816, 828 (7th Cir. 2009). A prisoner is entitled to

“reasonable measures to meet a substantial risk of serious harm”—not to demand specific

care. Forbes v. Edgar, 112 F.3d 262, 267 (7th Cir. 1997). A prisoner’s dissatisfaction with a

medical professional’s prescribed course of treatment does not give rise to a successful

deliberate indifference claim unless the treatment is so “blatantly inappropriate as to

evidence intentional mistreatment likely to seriously aggravate the prisoner’s condition.”

Snipes v. DeTella, 95 F.3d 586, 592 (7th Cir. 1996) (citation omitted).

       To prevail on a claim of deliberate indifference, a prisoner who brings an Eighth

Amendment challenge of constitutionally deficient medical care must satisfy a two-part

test. See Arnett v. Webster, 658 F.3d 742, 750 (7th Cir. 2011)(citation omitted). The first

consideration is whether the prisoner has an “objectively serious medical condition.”

Arnett, 658 F.3d at 750. Accord Greeno v. Daley, 414 F.3d 645, 653 (7th Cir. 2005). “A medical

condition is objectively serious if a physician has diagnosed it as requiring treatment, or

the need for treatment would be obvious to a layperson.” Hammond v. Rector, 123 F. Supp.

3d 1076, 1084 (S.D. Ill. 2015)(citing Pyles v. Fahim, 771 F.3d 403, 409 (7th Cir. 2014)). It is

not necessary for such a medical condition to “be life-threatening to be serious; rather, it

could be a condition that would result in further significant injury or unnecessary and

wanton infliction of pain if not treated.” Gayton v. McCoy, 593 F.3d 610, 620 (7th Cir. 2010).

                                          Page 7 of 12
Case 3:18-cv-01535-GCS Document 98 Filed 04/22/21 Page 8 of 12 Page ID #489




Accord Farmer v. Brennan, 511 U.S. 825, 828 (1994)(violating the Eighth Amendment

requires “deliberate indifference to a substantial risk of serious harm”) (internal

quotation marks omitted).

       Prevailing on the subjective prong requires a prisoner to show that a prison official

has subjective knowledge of—and then disregards—an excessive risk to inmate health.

See Greeno, 414 F.3d at 653. The plaintiff need not show the individual “literally ignored”

his complaint, but that the individual was aware of the condition and either knowingly

or recklessly disregarded it. Hayes v. Snyder, 546 F.3d 516, 524 (7th Cir. 2008). “Something

more than negligence or even malpractice is required” to prove deliberate indifference.

Pyles v. Fahim, 771 F.3d 403, 409 (7th Cir. 2014). See also Hammond, 123 F. Supp. 3d at 1086

(stating that “isolated occurrences of deficient medical treatment are generally

insufficient to establish . . . deliberate indifference”). Deliberate indifference involves

“intentional or reckless conduct, not mere negligence.” Berry v. Peterman, 604 F.3d 435,

440 (7th Cir. 2010)(citing Gayton v. McCoy, 593 F.3d 610, 620 (7th Cir. 2010).

       The constitutional rights of pre-trial detainees are “derived from the Due Process

Clause of the Fourteenth Amendment, rather than the Eighth Amendment, which is

applicable to convicted prisoners.” Smith v. Dart, 803 F.3d 304, 309 (7th Cir. 2015)

(citations omitted). Pre-trial detainees are to remain free from “punishment,” while

prisoners are “entitled to be free from conditions that constitute ‘cruel and unusual

punishment.’” Id. (citing Farmer, 511 U.S. at 832 and Bell v. Wolfish, 441 U.S. 520, 535

(1979)). The Seventh Circuit previously applied a deliberate indifference standard

derived from the Eighth Amendment to constitutional claims raised by pre-trial

                                         Page 8 of 12
Case 3:18-cv-01535-GCS Document 98 Filed 04/22/21 Page 9 of 12 Page ID #490




detainees, but the application of that standard was called into question by the Supreme

Court in Kingsley v. Hendrickson, 135 S. Ct. 2466 (2015), which held that a standard of

objective reasonableness applies to excessive force claims brought by pre-trial detainees.

       The Seventh Circuit extended the holding of Kingsley to medical-care claims

brought by pre-trial detainees and sided with the position taken by the Ninth and Second

Circuits. See Miranda v. County of Lake, 900 F.3d 335, 351-352 (7th Cir. 2018). In essence, the

Court considers whether, under the totality of the circumstances, the individual accused

of having provided inadequate medical care or inadequate access to medical care

responded in an objectively reasonable manner. See McCann v. Ogle County, Illinois, 909

F.3d 881, 886 (7th Cir. 2018).

       The Supreme Court described the application of the objective reasonableness

standard in Kingsley as follows: “[a] court (judge or jury) cannot apply this standard

mechanically. Rather, objective reasonableness turns on the ‘facts and circumstances of

each particular case.’” Kingsley, 576 U.S. at 397 (citations omitted). The Seventh Circuit

reiterated this principle in McCann, explaining that, when evaluating whether challenged

conduct is objectively unreasonable, courts must “focus on the totality of facts and

circumstances . . . .” McCann, 909 F.3d at 886.

                                       IV. ANALYSIS

       McLaurin argues he is entitled to summary judgment as the record belies any

claim that he was objectively unreasonable or deliberately indifferent to Balderas’s

serious medical needs. While neither party addressed the issue of whether Balderas had

a serious medical condition, the Court, after drawing all inferences in the light most

                                          Page 9 of 12
Case 3:18-cv-01535-GCS Document 98 Filed 04/22/21 Page 10 of 12 Page ID #491




favorable to Balderas, finds that a reasonable jury could conclude that Balderas had an

objectively serious medical condition.

        Despite the finding of an objectively serious medical condition, the Court finds

that Balderas failed to present sufficient evidence to support a reasonable jury finding

either that McLaurin acted with deliberate indifference (under the Eighth Amendment)

or that McLaurin was objectively unreasonable to Balderas’s medical needs (under the

Fourteenth Amendment).6 A court will not find a jail official to have acted with deliberate

indifference to an inmate’s medically related requests if he reasonably relied on the

judgment of medical personnel. See Miranda, 900 F.3d at 343. McLaurin was entitled to

defer to the judgment of jail health professionals, so long as he did not ignore Balderas.

See Diggs v. Ghosh, 850 F.3d 905, 911 (7th Cir. 2017); Hayes, 546 F.3d at 527–528; Johnson v.

Doughty, 433 F.3d 1001, 1010–11 (7th Cir. 2006); Greeno, 414 F.3d at 655–656; Spruill v. Gillis,

372 F.3d 218, 236 (3d Cir. 2004).

        Balderas testified that he met with McLaurin two times. (Doc. 80-4, p. 10). During

his first meeting with McLaurin and Nurse Hale on June 5, 2017, McLaurin ordered Hale

to give Balderas fresh fruit, along with diabetic food. (Doc. 80-4, p. 3). Next, Balderas

requested a second meeting with McLaurin to discuss his medical issues. During this

second meeting on July 17, 2017, Balderas, McLaurin, Hale, and a Captain Doe were all

present. (Doc. 80-4, p. 7). During this meeting, Balderas testified that McLaurin was




6        The Court will analyze Balderas’s medical claim under both the Eighth Amendment and the
Fourteenth Amendment as the record is not clear as to whether he was a post-conviction prisoner or a pre-
trial detainee at the time of the allegations in the complaint.

                                              Page 10 of 12
Case 3:18-cv-01535-GCS Document 98 Filed 04/22/21 Page 11 of 12 Page ID #492




against him; he also noted that McLaurin yelled at Balderas and supported Captain Doe

decision to tear up and/or throw away Balderas’s complaint requests if Captain Doe

thought they were “bullshit.” (Doc. 80-4, p. 6-10).

       Even construing the evidence in the light most favorable to Balderas, the Court

finds that McLaurin’s conduct during these two meetings does not constitute deliberate

indifference nor can it be classified as objectively unreasonable to Balderas’s medical

needs. The record shows that Balderas received ongoing and substantial medical

treatment from other healthcare members at the jail. In fact, Balderas admitted he only

saw Hale for medical issues on four occasions. (Doc. 80-4, p. 13). Additionally, Balderas

conceded he was seen by a supervising physician, Dr. Larson; he also complained to Dr.

Larson about his problems with Hale. It is clear that McLaurin did not provide, direct, or

take part in Balderas’s medical care.

       Moreover, Balderas’s responses to the summary judgment motion do not establish

that McLaurin was deliberately indifferent or that he was objectively unreasonable to his

medical needs. In his first response, Balderas primarily complains about Hale and his

personal disagreements with her. In fact, in this response, Balderas states that McLaurin

ordered Hale to provide him with fresh fruit and the diabetic meal. Likewise, in his

second response, Balderas re-raises various issues and claims, e.g., that he was not

allowed to have his sunglasses, that his cell was subject to a shakedown, and that his

grievances were not forwarded. These claims are not in the present suit, as they were

severed from this case, and as previously noted, the claim regarding Balderas’s



                                        Page 11 of 12
Case 3:18-cv-01535-GCS Document 98 Filed 04/22/21 Page 12 of 12 Page ID #493




sunglasses was dismissed without prejudice in the other case. As such, these claims are

irrelevant to this action.

       Lastly, the record reveals that jail staff and McLaurin were responsive to Balderas’s

healthcare needs in that he complained to jail staff, and he received prompt and adequate

responses. Indeed, the undesigned previously found Balderas received prompt responses

to his six Captain’s requests. The Captain’s requests and responses included claims about

Balderas’s diabetic snacks and medical treatment. Thus, there is no evidence that

McLaurin either ignored or disregarded Balderas’s complaints. Based on the

circumstances of this case, it was reasonable for McLaurin to rely on the advice and

treatment rendered by the medical professionals. Accordingly, no reasonable jury could

find that there is evidence that McLaurin was deliberately indifferent or ignored

Balderas’s medical needs. Nor could any reasonable jury find that McLaurin’s conduct

was objectively unreasonable.

                                   V.     CONCLUSION

       Accordingly, the Court GRANTS Defendant McLaurin’s motion for summary

judgment. (Doc. 80). The Court FINDS in favor of Defendant McLaurin and against

Plaintiff Balderas. The Court DIRECTS the Clerk of the Court to enter judgment and

close the case.

       IT IS SO ORDERED.                                               Digitally signed
                                                                       by Judge Sison 2
       Dated: April 22, 2021.                                          Date: 2021.04.22
                                                                       16:26:30 -05'00'
                                                        ______________________________
                                                        GILBERT C. SISON
                                                        United States Magistrate Judge

                                        Page 12 of 12
